Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered March 10, 1987, convicting him of murder in the *479second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the verdict sheet submitted to the jury was not proper is unpreserved for appellate review since he failed to object to its submission (see, CPL 470.05 [2]; People v Battles, 141 AD2d 748).
We have examined the defendant’s remaining arguments with regard to the court’s charge and the prosecutor’s conduct, and find them to be either unpreserved for appellate review or without merit (see, CPL 470.05 [2]; People v Galloway, 54 NY2d 396, 401; People v Baldo, 107 AD2d 751; People v Gonzalez, 133 AD2d 123). Mangano, J. P., Thompson, Spatt and Rosenblatt, JJ., concur.